Case 1:99-mc-09999 Document 1063-4 Filed 09/24/20 Page 1 of 1 PageID #: 107699




                      UNITED STATES DISTRICT COURT FOR THE
                         FOR THE DISTRICT OF DELAWARE


                                                   :
MITAS ENDUSTRI SANAYI TICARET A.S.                         Civil Action No. _______________

                                Plaintiff,         :
                         v.                        :
VALMONT INDUSTRIES, INC.                           :
                                Defendant.          :


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Mitas Endustri Sanayi Ticaret A.S. states: (i) that

it is owned 100% by Mitas Yatirim A.S., a company duly authorized and existing under the laws

of the Republic of Turkey; and (ii) no publicly held corporation owns 10% or more of its stock.



September 24, 2020                                      KLEHR HARRISON
                                                        HARVEY BRANZBURG LLP


OF COUNSEL                                              /s/ David S. Eagle
                                                        David S. Eagle (DE Bar No. 3387)
Scott S. Balber (pro hac vice to be filed)              Sean M. Brennecke (DE Bar No. 4686)
Robert Dawes (pro hac vice to be filed)                 919 Market Street, Suite 1000
HERBERT SMITH FREEHILLS                                 Wilmington, Delaware 19801
NEW YORK LLP                                            Telephone: (302) 552-5501
450 Lexington Ave, 14th Floor                           deagle@klehr.com
New York, New York 10017                                sbrennecke@klehr.com
Tel: (917) 542-7600
Fax: (917) 542-7601
Scott.Balber@hsf.com                                    Attorneys for Plaintiff Mitas Endustri
Robert.Dawes@hsf.com                                    Sanayi Ticaret A.S.




PHIL1 9135294v.1
